Citation Nr: 9920084	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-22 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
medial meniscectomy of the left knee, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from September 1971 to 
July 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1994 determination of the Boise, Idaho, Department 
of Veterans Affairs (VA) Regional Office (RO), wherein the RO 
pertinently denied entitlement to service connection for 
depressive disorder or other acquired psychiatric disorder, 
and continued a noncompensable evaluation for the veteran's 
left knee disability.

In April 1997 the Board denied entitlement to service 
connection for a chronic acquired variously diagnosed 
psychiatric disorder to include depression, and remanded the 
issue of entitlement to an increased (compensable) evaluation 
for the disability of the left knee to the RO for further 
development and adjudicative actions.

In February 1998 the RO affirmed the noncompensable 
evaluation for residuals of a medial meniscectomy of the left 
knee.

The Board remanded the issue of entitlement to an increased 
(compensable) evaluation for residuals of a left knee medial 
meniscectomy in June 1998.

The RO granted entitlement to an increased (compensable) 
evaluation of 10 percent for the left knee medial 
meniscectomy effective July 23, 1993, date of claim for 
increased compensation benefits when it issued a rating 
decision in November 1998.

The case has been returned to the Board for further appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee disability is manifested by 
reduced range of motion consisting of a 5 degree limitation 
of extension, constant aching, and recurrent pain on forced 
full extension of the knee, and well-healed and nontender 
surgical scars.  

3.  The probative medical evidence does not show that the 
semilunar cartilage is dislocated, that extension is limited 
to 15 degrees, or that the left knee symptomatology is 
manifested by moderate instability or moderate recurrent 
subluxation.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
the residuals of a medial meniscectomy of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5259 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran had a 
medial meniscectomy of the left knee performed in March 1974 
to repair a tear of the medial meniscus.  

In an April 1994 VA examination, the examiner found no edema 
or cyanosis of the lower extremities; however, the examiner 
found effusion and erythema of the right knee.  The examiner 
noted significant rheumatoid arthritis with involvement of 
the small joints of the lower extremities.  

The veteran reported in a December 1994 personal hearing 
before a hearing officer that the left knee was weak and 
swelled easily even with the slightest injury.  He reported a 
little numbness in the area of the surgical scar.  The 
veteran described left knee pain when he injures the knee and 
aching pain throughout the left knee if he overworks the 
knee.  

An August 1997 VA outpatient treatment record shows that the 
veteran was treated for rheumatoid arthritis.  On physical 
examination, the examiner described the knees as 
"uninvolved."  In August 1998, the VA examiner found that the 
knees were "OK."  

The veteran reported in an October 1998 VA examination that 
he had aching of the left knee and pain when he overextends 
the knee.  The left knee pain was aggravated by carrying a 
tool pouch and a nail bag when he worked as a carpenter, and 
was aggravated by kneeling.  On physical examination, the 
veteran ambulated without a limp and did not report left knee 
pain.  The examiner noted two parallel, well-healed, 
longitudinal scars, which were nontender, non-painful, nor 
disfiguring.  The examiner found mild grade II subpatellar 
crepitation on flexion and extension of the left knee and 
crepitation was also noted over the patellofemoral joint.  

The examiner found full flexion, but noted that extension was 
limited by 5 degrees.  The knee was stable without 
subluxation and without lateral or medial instability on 
valgus or varus stress.  Flexion and extension of the knee 
revealed no weakness, measuring 5/5.  The examiner found no 
atrophy of the quadriceps.  The diagnoses were status post 
medial meniscectomy of the left knee with reduced range of 
motion, constant aching, and recurrent pain on forced full 
extension; chondromalacia patella grade II; and 
patellofemoral syndrome.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  

Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of §§ 4.40 and 4.45 
must be considered, and examination upon which evaluations 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

The schedule of ratings for the musculoskeletal system 
provides a 10 percent evaluation for removal of the semilunar 
cartilage when symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  The schedule further provides that dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint warrants an evaluation of 
20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Limitation of flexion of a leg to 45ºwarrants a 10 percent 
evaluation.  Limitation of flexion of a leg to 30 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg to 10 degrees warrants a 10 
percent evaluation and to 15 degrees warrants an evaluation 
of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
normal arc of motion for the knee is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

The schedule of ratings provides a 10 percent evaluation for 
superficial, poorly nourished scars, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  Other scars are rated 
on limitation on function of part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

In general, all disabilities, including those arising from a 
single disease entity are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  

The United States Court of Appeals (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a claimant may not 
be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity." Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  

This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his left knee 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

In the present case, the Board finds that a schedular 
evaluation greater than 10 percent is not warranted.  The 
schedule of ratings specifies a maximum evaluation of 
10 percent in cases where removal of a meniscus is 
symptomatic.  The probative medical evidence shows that the 
veteran's postoperative tear of the medial meniscus is 
currently symptomatic.  



The VA examiner in October 1998 found that the current left 
knee symptomatology consisted of reduced extension of the 
knee by 5 degrees, constant ache, and mild pain on forced 
hyperextension of the knee.  

The Board notes that full flexion of the left knee has been 
demonstrated on examination; accordingly, a 20 percent 
evaluation under diagnostic code 5260 which requires 
limitation of flexion to 30º is not warranted.  The Board 
notes that a higher schedular evaluation for limitation of 
extension is not warranted in absence of evidence showing 
that extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The Board also notes that the probative medical evidence does 
not show that the veteran has symptomatology consistent with 
dislocated semilunar cartilage.  Accordingly, a schedular 
evaluation is not warranted on that basis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  The VA examiner also found 
that the knee was stable without subluxation or instability; 
thus, an increased evaluation of 20 percent is not warranted 
on the basis of moderate recurrent subluxation or moderate 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that the diagnostic criteria pertaining to 
removal of the semilunar cartilage are not predicated on 
limitation of motion, but rather requires a compensable 
evaluation when "symptomatic."  The schedule of ratings does 
not define symptomatic.  The probative medical evidence, 
however, shows that the veteran's left knee disability is 
manifested by limitation of extension.  Accordingly, it would 
appear that the holding in DeLuca v. Brown must be 
considered.  Thus, the provisions of sections 4.40 and 4.45, 
and the extent of functional loss due to pain "on use or due 
to flare-ups" must be considered with respect to the 
veteran's left knee disability.  DeLuca, 8 Vet. App. at 206.

The Board finds that an increased evaluation on the basis of 
functional loss due to pain or due to flare-ups is not 
warranted under the present facts.  Although the probative 
medical evidence shows that the veteran complains of 
persistent ache and has mild pain on hyperextension of the 
knee, the examiner found no pain on manipulation of the knee, 
or visual manifestations of pain during walking or on range 
of motion studies.  

Moreover, the medical evidence shows that the knee is stable, 
with normal muscle strength and no atrophy of the quadriceps, 
and has only mild crepitation over the patellofemoral joint.  
Thus, the probative evidence of record does not establish 
that an increased schedular evaluation on the basis of 
functional loss due to pain or due to flare-ups is warranted.

The evidentiary record shows the veteran has been found to 
have multiple joint rheumatoid arthritis; that is, a 
nonservice-connected disorder.  Service connection has not 
been granted for a degenerative or traumatic arthritic 
process of the left knee; consequently, a separate rating for 
limitation of motion may not be assigned for limitation of 
motion.  VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); VAOPGCPREC 9-
98 (O.G.C. Prec. 9-98).

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The October 1998 VA examination report shows that a clinical 
inspection of the left knee disclosed well-healed, 
longitudinal scars which were non-tender, non-painful, nor 
disfiguring.  The scars were not noted to account for any 
loss of function of the knee.  

Accordingly, in the absence of residual scars which are 
poorly nourished with repeated ulceration, tenderness and 
pain on objective demonstration, or loss of function of the 
knee, a separate compensable evaluation under diagnostic code 
7803, 7804, or 7805 is not warranted.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board 
does not find that the evidence is so evenly balanced as to 
require application of reasonable doubt in favor of the 
veteran's claim. 

Other Matters

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the veteran's service representative 
asserted that consideration should be given to 38 C.F.R. 
§ 3.321(b)(1) with respect to the veteran's left knee 
disability, without identifying a specific basis for such 
consideration.  The regulation provides that in exceptional 
cases where the schedular evaluation is found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability, may be approved provided 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board notes that the veteran reported difficulty in 
carrying a tool pouch and nail bag because of his left knee.  
This fact, in and of itself, does not present such an unusual 
disability picture such that referral of the veteran's case 
to the Director of the VA Compensation and Pension Service 
would be warranted.  


ORDER

Entitlement to an increased evaluation for the residuals of a 
medial meniscectomy of the left knee is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

